Citation Nr: 0906733	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  05-41 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for paralysis of the right fifth cranial nerve with residuals 
affecting speech.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The appellant served on active duty from July 2001 to July 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions dated in January 
and February 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.


FINDING OF FACT

The appellant's service-connected paralysis of the right 
fifth cranial nerve is manifested by dysarthria of speech, 
reduced strength of speech musculature, reduced overall 
paralanguage, and desensate portions of his lower right 
labial region.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation, but no more, for 
paralysis of the fifth cranial nerve with residuals affecting 
speech have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8205 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

The appellant's claim herein arises from his disagreement 
with the initial evaluation assigned to his paralysis of the 
right fifth cranial nerve with residuals affecting speech 
following the grant of service connection.  Once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the appellant's 
service medical records, VA medical treatment records, and 
his identified private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Moreover, he was provided with 2 
VA examinations to ascertain the presence and severity of his 
paralysis of the right fifth cranial nerve with residuals 
affecting speech.  Finally, there is no indication in the 
record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Historically, the appellant served on active duty from July 
2001 to July 2004.  By way of the RO's January 2005 rating 
decision, the appellant was granted service connection for 
paralysis of his right fifth cranial nerve with residuals 
affecting speech and assigned a noncompensable rating 
thereto, effective from July 2004.  In a February 2005 rating 
decision, the appellant's disability percentage for paralysis 
of the right fifth cranial nerve with residuals affecting 
speech was increased to 10 percent; the already established 
effective date was maintained.  Herein, the appellant is 
seeking an initial evaluation in excess of 10 percent for his 
service-connected paralysis of the right fifth cranial nerve 
with residuals affecting speech.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2008).  

In considering the severity of a disability, it is essential 
to trace the medical history of the appellant.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2008); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  

Where an appellant appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id. 

Under Diagnostic Code 8205, a 10 percent disability rating is 
warranted for paralysis of the right fifth cranial nerve when 
the paralysis is incomplete and moderate.  A 30 percent 
disability rating is warranted when the paralysis is 
incomplete and severe.  A maximum disability rating of 50 
percent is warranted when there is complete paralysis of the 
involved nerve.  

The operative diagnostic code and regulations in this case do 
not contain definitions for the terms "severe" or 
"moderate."  However, the Note contained under Diagnostic 
Code 8205 states that assignment of the proper disability 
rating is "[d]ependant upon [the] relative degree of sensory 
manifestation or motor loss."  38 C.F.R. § 4.124a, 
Diagnostic Code 8205, Note.  

In October 2004, the appellant underwent a VA dental 
examination.  When describing the extent of functional 
impairment due to loss of motion and masticatory function 
loss, the examiner found that the appellant experienced 
numbness of the right lower lip and occasional speech 
impediment.  The examiner further noted that the appellant 
experienced a limitation of inter-incisal range of motion, 
which was 48 millimeters of the right central incisors.  
After radiological and clinical evaluations, the examiner 
diagnosed the appellant's condition as anesthesia of the 
right lower lip and chin.

In November 2004, during a brain and spinal cord VA 
examination, the examiner discovered that the appellant's 
cranial nerves were intact except for the third division of 
the fifth cranial nerve, which exhibited "decrease[d] 
pinprick in touch along the right lower jaw and right lower 
lip."  The examiner diagnosed the appellant's condition as 
"neuropathy, partial; third division, fifth cranial nerve, 
right."

From February 2005 to July 2006, the medical evidence of 
record included multiple reports wherein the appellant 
received botulinum toxin injections to treat his service-
connected Tourette's syndrome, which was manifested in part 
by facial tics.  As noted in each of these reports, the 
appellant presented with clear and fluent speech, intact 
facial sensation, bilaterally, and intact facial motor 
function, bilaterally.

In September 2005, the appellant underwent a VA neurological 
examination.  The examiner noted that the appellant's medical 
history included inservice dental extraction after which he 
developed numbness of his right mandible and right lower lip.  
Upon examination, the examiner found that the appellant did 
not exhibit any impairment of speech and that all of his 
cranial nerves were intact.  The examiner noted that the 
appellant had "decreased sensation over the lower mandible 
and right lower lip in the distribution of the third division 
of the fifth cranial nerve."  Ultimately, the diagnosis was 
"neuropathy, partial fifth cranial nerve, third division on 
the right[,] sensory only."

In an April 2006 letter, J.D. Dingell, M.D., Ph.D., noted 
that the appellant was under his care for facial tics, 
Tourette's Syndrome, and facial numbness secondary to a fifth 
cranial nerve injury.  Dr. Dingell opined that the 
appellant's condition was stable, but required medication and 
quarterly electromyography-guided injections.  He further 
opined that the appellant's conditions were most likely 
permanent.


In July 2006, the appellant received another botulinum 
injection to treat his service-connected Tourette 's 
syndrome.  On this date, the appellant complained of slurred 
speech.

In February 2007, the appellant presented with "borderline-
mild speech impairment (dysarthria) localized in anterior 
structures (lips, partial tongue) of articulation."  The 
appellant reported that he was frustrated, anxious, and self-
conscious regarding his speech.  As noted by the speech 
pathologist, these feelings were manifested by reduced 
overall paralanguage, including vocal affect, eye gaze, 
facial animation, and communicative initiation.

Upon conducting a Frenchay Dysarthria Assessment, which 
included an oral motor examination, the speech pathologist 
found adequate swallow, respiration, and jaw functioning; 
reduced labial strength and functioning; borderline soft 
palate functioning; reduced laryngeal functioning; reduced 
tongue strength and functioning; borderline intelligibility; 
and reduced sensation.

With respect to the appellant's labial strength and 
functioning, the speech pathologist noted a slight asymmetry 
on the right at rest, with mild atrophy on labial spread 
(smiling), markedly on lower lip retraction.  Lip seal during 
a resistance task was also reduced on the right.  The 
appellant reported occasional wetness and/or leakage in the 
right corner of his mouth, which, as the speech pathologist 
opined, was likely due to reduced lip seal during eating or 
drinking.  During production of repetitive plosive "p," 
sound was auditorily weakened, but closure complete.  In 
speech, weakness was noted with occasional distortion of 
labial phonemes, as was a limited ranged of motion.

With respect to the appellant's soft palate functioning, 
visualization of the palate was achieved and elevation was 
adequate, but it appeared mildly reduced on the right.  
Normal, balanced resonance was acoustically represented in 
the appellant's connected speech.

With respect to his laryngeal functioning, vowel sustination 
was reduced, achieving 5 and 8 seconds of sustained clear 
voicing on two separate tasks, averaging 6.5 seconds per 
trial (in normal speakers, the average is greater than 15 
seconds).  Sustination was problematic, almost dyskinestheic, 
as evidenced by pitch breaks and vocal tremor.  Controlled 
pitch variation was normal during focused tasks and habitual 
speaking pitch was within normal limits.  However, habitual 
vocal intensity was reduced.

The appellant was able to complete all range of motion tasks 
concerning tongue functioning, but strength on the right 
lingual resistance tasks was reduced (pushing toward left 
intraorally).  During barrier tasks, the appellant was 90 
percent intelligible for isolated words and carrier 
sentences, and 93 percent intelligible with respect to 
narrative responses.  Errors occurred on vowel production and 
bilabial blend distortions.  Diadochokenesis of speech was 
within normal limits.  The appellant reported numbness in 
upper and lower bucco-facial (cheek) region, extending toward 
his lips.  Full sensation was reported by the appellant in 
his right upper lip, but the corner of his right lower lip to 
the midline of his lower lip was desensate upon tactile 
exploration.  Left upper and lower facial areas, as well as 
labial areas, were fully sensate.

Based on these findings, the speech pathologist opined that 
the appellant was experiencing "borderline-mild dysarthria 
of speech[,] characterized by slight articulation 
imprecision[,] secondary to reduced strength of speech 
musculature and desensate portions of his lower right labial 
region[,] secondary to right trigeminal neuropathy."  
Moreover, the appellant's paralanguage, including lowered eye 
gaze, reduced vocal intensity, reduced facial expression, and 
constricted affect, "all contribute[d] negatively to [his] 
communicative competence."

Based on a review of the medical evidence of record, the 
Board finds that the appellant's right fifth cranial nerve 
paralysis is manifested by a degree of sensory and motor loss 
sufficient to characterize it as incomplete and severe.  The 
medical evidence of record did not, however, indicate that 
the appellant's paralysis of the fifth cranial nerve had 
become complete.  38 C.F.R. § 4.124a, Diagnostic Code 8205; 
Fenderson, 12 Vet. App. at 126.  Thus, the Board finds that 
an initial evaluation of 30 percent, but not more, for his 
service-connected right fifth cranial nerve with residuals 
affecting speech is warranted.  


Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2008).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual appellant's circumstance, but 
nevertheless would still be adequate to address the average 
impairment in earning capacity caused by disability.  
However, in exceptional cases where the rating is 
inadequate, it may be appropriate to assign an 
extraschedular rating.  38 C.F.R. § 3.321(b) (2008).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); 
see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the appellant's 
service-connected disability with the established criteria 
found in the Rating Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria under the Rating Schedule 
reasonably describe the appellant's disability level and 
symptomatology, then the appellant's disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) 
(when service-connected disability affects employment "in 
ways not contemplated by the rating schedule[,]" § 
3.321(b)(1) is applicable).  

The Board finds that the appellant's disability picture is 
not so unusual or exceptional in nature as to render his 
disabilities rating for paralysis of the right fifth cranial 
nerve inadequate.  The appellant's paralysis was evaluated 
under to 38 C.F.R. § 4.124a, Diagnostic Code 8205, the 
criteria of which is found by the Board to specifically 
contemplate the appellant's level of disability and 
symptomatology.  As noted above, the appellant's 
service-connected paralysis of the right fifth cranial nerve 
is manifested by dysarthria of speech, reduced strength of 
speech musculature, reduced overall paralanguage, and 
desensate portions of his lower right labial region.  When 
comparing this disability picture with the symptoms 
contemplated by the Rating Schedule, the Board finds that 
the appellant's symptoms are more than adequately 
contemplated by the disabilities rating for his paralysis of 
the fifth cranial nerve with residuals affecting speech.  A 
rating in excess of the currently assigned rating is 
provided for certain manifestations of paralysis of the 
fifth cranial nerve with residuals affecting speech, but the 
medical evidence reflects that those manifestations are not 
present in this case.  The criteria for a 30 percent rating 
for the appellant's paralysis of the fifth cranial nerve 
with residuals affecting speech more than reasonably 
describe the appellant's disability level and symptomatology 
and, therefore, the currently assigned schedular evaluation 
is adequate and no referral is required.  See VAOGCPREC 
06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 
4.124a, Diagnostic Code 8205.

Thus, based on the evidence of record, the Board finds that 
the appellant's disability picture cannot be characterized as 
an exceptional case, so as to render the schedular 
evaluations inadequate.  The threshold determination for 
referral for extraschedular consideration was not met and, 
consequently, the Board finds that the appellant is not 
entitled to referral for extraschedular ratings.  Thun, 22 
Vet. App. at 115.  

As the preponderance of the evidence does not show findings 
that meet the criteria for an extraschedular rating, the 
doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation of 30 percent, but no more, for 
paralysis of the fifth cranial nerve with residuals affecting 
speech is granted, subject to the laws and regulations 
governing the payment of monetary benefits. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


